Citation Nr: 1624092	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-18 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In September 2015, the Board granted service connection for tinnitus, and remanded the issues of bilateral hearing loss and a back disability for additional development.  A November 2015 rating decision granted service connection for a back disability.  Therefore, the only issue that has been returned to the Board is entitlement to service connection for bilateral hearing loss.


FINDING OF FACT

The Veteran's current bilateral hearing loss was incurred during active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Generally, establishing service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Analysis

As an initial matter, the November 2015 VA examination report shows the Veteran has current hearing loss as defined in 38 C.F.R. § 3.385.  Therefore, a current disability is demonstrated.  

As for the second requirement for service connection, that a disease or injury was incurred during service, the Board relies on a March 2016 opinion of a Veterans Health Administration (VHA) specialist.  That specialist found that the Veteran experienced a significant audiometric threshold shift between enlistment and separation, and concluded that it is as likely as not that the Veteran's bilateral hearing loss began in service.  This conclusion is corroborated by the Veteran's Report of Transfer or Discharge (DD Form 214) and service personnel records showing that the Veteran served as a machinist's mate on a U.S. Navy destroyer.  Finally, in a September 2015 Board decision which granted service connection for tinnitus, the Veteran's exposure to acoustic trauma in-service was conceded.  Thus, the Board finds that the evidence demonstrates an in-service injury, meeting the second requirement for the establishment of service connection.  See Shedden, supra.

Regarding the third, a nexus, is shown by continuity of symptomatology under 38 C.F.R. § 3.303(b) (2015), and a favorable nexus opinion rendered in March 2016 by a VHA otolaryngologist.  The Veteran reported experiencing hearing loss since service during August 2003 and April 2008 audiology consultations.  The Veteran is competent to report observable symptoms of hearing loss disability, such as hearing difficulty.  See Layno v. Brown, 6 Vet. App. at 470 (1994).  

The March 2016 specialist opined that the Veteran's current bilateral hearing loss disability began in service or was otherwise the result of a disease or injury in service, to include acoustic trauma from excessive noise exposure.  The specialist's opinion was supported by a rationale which found significant audiometric threshold shifts in the Veteran's left ear between entrance and separation from service.

The Board notes April 2008, December 2008, and November 2015 VA examinations which found the Veteran's bilateral hearing loss disability to be less likely than not related to service.  Those opinions were based on a finding that the Veteran's hearing was normal on entrance and separation from military service, and the length of time between service and when the Veteran first sought treatment for hearing loss.  They did not consider any potential threshold shifts in service or consider the Veteran's reports of symptoms prior to seeking post-service treatment.

The Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012).  Service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. at 19.

Considering the credible evidence provided by the Veteran, the conceded noise exposure in service, and noise exposure since service, the evidence linking the Veteran's bilateral hearing loss to service is at least in equipoise.  Resolving reasonable doubt in favor of the Veteran, service connection is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


